DETAILED ACTION
Claims 1-9 and 11-12 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2021, has been entered.
 
Election/Restrictions
The examiner reiterates that, while there are no prior art rejections made for claim 1, the non-elected inventions are not yet rejoined because there are 112 issues with claim 1 that, when addressed, may result in a prior art rejection.

Specification
The amended abstract of the disclosure is objected to for any reason claim 1 is objected to (or rejected under 112) below (since the abstract is a substantial duplicate of claim 1).
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure (assume original paragraphs unless otherwise noted) is objected to because of the following informalities:
In paragraphs [0003] and [0006], “in an out-of-order” is grammatically incorrect and must be reworded.
In paragraph [0005] submitted on December 11, 2020, delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
In paragraph [0037], applicant refers to “the execution of a second load instruction”.  What second load instruction is applicant referring to?  Each example in paragraphs [0035] and [0036] seems to set forth just one load instruction.
In paragraph [0043], last line, it appears “CACHE” should be --D_CACHE-- to match FIG.1.
In paragraph [0056], “in the in-order” is grammatically incorrect and must be reworded.
In paragraphs [0058], [0062], and [0065]-[0066], all instances of “in an in-order” are grammatically incorrect and must be reworded.
In paragraph [0062], “in an out-of-order” is grammatically incorrect and must be reworded.
For brevity, the examiner has omitted pointing out additional instances of this grammatically incorrect language (and the like).  However, other instances exist and they are objected to.  Applicant is requested to review the specification for all other instances and correct to avoid future objection.
In paragraph [0104], last line, is “BA0” supposed to be --BC0--?  Where is BA0 in FIG.6?
In paragraph [0110], it is not understood what is meant by “the branch instruction JMP1 C other than the memory access instruction…”.  Please amend to clarify.
In paragraph [0111] submitted on May 25, 2021, in line 2, replace “based on an
--In-order-- instruction” with --in order--.  Instructions are issued in order by the decoder.
In paragraph [0111] submitted on May 25, 2021, in line 3, replace “based on an
--out-of-order-- instruction” with --out of order--.  Instructions are issued out of order from IN_QUE.
In paragraph [0113], why is entry 6 described as being set?  If RSA6_older_RSA0 is set, this indicates that A LOAD1 is older than B LOAD2.  However, from the Example_1 code, B LOAD2 is older than A LOAD1.
In paragraph [0114] submitted on May 25, 2021, the examiner does not understand “based on an --in-order-- instruction” in this context.  How is processing between branches completed based on an in-order instruction?
In amended paragraph [0122] submitted on December 11, 2020, line 2, insert commas before and after “which is the barrier instruction” for improved readability.
In paragraphs [0140], [0143]-[0145], and [0153], replace all seven instances of “BMB” should be replaced with --MBM--.
In paragraphs [0141]-[0142], replace all three instances of “B_LOAD2” with --B LOAD2-- (remove underscore).
In paragraphs [0142] and [0153], replace both instances of “BLOAD2” with --B LOAD2-- (insert space after “B”).
In paragraph [0143], line 7, replace “issued” with --issues--.
In paragraphs [0182], replace “A_LOAD1” with --A LOAD1-- (remove underscore).
In paragraph [0182], replace “ALOAD1” with --A LOAD1-- (insert space after “A”).
Appropriate correction is required.
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because there have been (and will be) numerous amendments, some of which to correct previous amendments, and this may cause confusion at printing of a patent, should this application issue.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of 

Drawings
Replacement FIGs.1-27 submitted on May 25, 2021, are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The drawings are pixelated because applicant did not use black (RGB = 000), despite appearing black to the naked eye.  This has been confirmed by the examiner through use of an Adobe color inspection tool on applicant’s submitted pdf file.  When black is not used, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to estimate applicant's "gray" color, and the final drawings may not print properly.  Therefore, applicant must be sure to use only black and white.  Applicant may try the following process:

1.	Open the drawings PDF file with Adobe Acrobat Pro DC (a similar Adobe product may work, but the examiner has only tested this in Adobe Acrobat Pro DC);
2.	Click “File” and then click “Print”;
3.	Select “Adobe PDF” as the printer.  If not available, “Microsoft Print to PDF” may also work, though this has not been tested.  If neither option is available, this process may not be applicable, and applicant should try to find an alternate way to print in only black and white.
4.	Uncheck “Print in grayscale (black and white)”;
5.	Uncheck “Save ink/toner”;
6.	Click “Advanced”;
7.	Under “Color Management”, for the “Color Profile” field, select “Black & White” near the bottom of the list.  The examiner also had “Treat grays as K-only grays” checked, and “Preserve Black” checked.
8.	Click “OK” and then click “Print”.  The resulting PDF should comprise only black and white drawings.  Please review the final drawings for potential unintended consequences of this process.
NOTE: The examiner notes that this particular process is customized to this particular set of drawings.  It may not work on other sets of drawings in other applications.
Replacement FIGs.9-10 submitted on May 25, 2021, are objected to because of the following minor informalities:
In FIGs.9-10, the examiner does not understand why the Older_flg associated with entry RSA6 is set.  From the code sequence at the lower right, A LOAD1 is 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
The examiner notes that the claims are difficult to read/understand.  The examiner recommends generally rewording/simplifying for clarity.  A number of recommendations to improve readability/clarity appear below.
Claims 4-9 are objected to under 37 CFR 1.121 for failing to include correct status identifiers.  The examiner notes that these claims should have been identified as “(Withdrawn - 
Claim 1 is objected to because of the following informalities:
In lines 8-9, what is to be subjected to a barrier control?  Please amend for clarity.  It appears this portion should be reworded to --…the fetch instruction to subject the fetch instruction to a barrier control…--.
Multiple times in the last paragraph, applicant claims “the barrier instruction added to the barrier attribute”.  This is the opposite of what is claimed in lines 7-8.  Please amend each instance of this language for consistency.  Any other claim including this language is also objected to.
In the last two lines, the examiner recommends rewording as --…corresponding to the barrier instruction, wherein the predetermined execution instruction precedes the execution instruction added to the barrier attribute.--.  This improves readability/clarity.
Claim 4 is objected to because of the following informalities:
In the 4th to last line, insert a comma before “and” to improve readability/clarity. 
Claim 12 is objected to for similar reasons as claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1 and 12, applicant now claims allocating the execution instruction to execution queue circuits (plural) corresponding to respective instructions (plural).  FIG.11 shows allocating the execution instruction B LOAD2 to a single execution circuit (row) corresponding to one instruction.  It is not queued in multiple rows as far as the examiner can tell.  As such, the claims are directed to new matter.
In claims 1 and 12, applicant now claims that the memory access instruction is executed in a predetermined order different from a program order.  Applicant has not pointed to a location of support for this predetermined order and it is not readily apparent where such support exists.  See MPEP 2163.04.  In FIG.11, for instance, according to the examiner’s understanding, the instructions shown in example_2 are executed in the order shown (program order), not some predetermined order that is not program order.  Please pinpoint clear support.  The examiner notes that this rejection has not been addressed.  Also, please address how a single memory access instruction can be executed in some order without reference to any other instructions.  An order would seem to require multiple instructions.
Claims 2, 6, and 8 (last paragraph), and claims 3, 5, and 9, applicant makes it sound as if the same memory access instruction follows both a barrier for control and a barrier for executing a memory access.  The examiner is under the impression that it is one or the other, but not both.  For instance, the example in FIG.11, shows the barrier for executing the memory access (B LOAD2 (BBM)) followed by the memory access instruction.  However, there is no barrier for barrier control.  The barrier for barrier control is presumably either JMP1 C (BBM) or BA_FLW in FIG.10, but this example doesn’t also have a barrier for executing the memory access.  If support exists for the same memory access instruction executing after both barriers are completed, please point to such support.  Or, taking claim 2 as an example, applicant could group the control related to the barrier for executing the memory access (in the last paragraph) with the 3rd to last paragraph, and group the control related to the barrier for barrier control with the 2nd to last paragraph.  The examiner notes that this rejection has not been addressed.
In claim 4, applicant has not adequately described the situation where the fetch instruction is an instruction other than the memory access instruction.  While such is shown in FIGs.9-10 for the BBM attribute (and claimed in claim 2), the examiner cannot find description for this with respect to the MBM attribute.  Paragraphs [0160]-[0163] attempt to describe such a feature, but in this embodiment, applicant describes both replacing B LOAD2 with BA_FLW.  If this is replaced, applicant has not described what the execution instruction is of claim 1.  The description is insufficient to establish possession of the claimed invention.  If applicant disagrees, applicant is asked to map the limitations of claim 1 and 4 to the corresponding description and/or drawing so as to help the examiner conclude possession is established.
Claims 6 and 8 are rejected for similar reasons as claim 4.
All dependent claims are rejected due to their dependence on a claim lacking adequate written description.
 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are replete with antecedent basis issues.  Specifically, the claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, last paragraph, “the memory access instruction after the execution instruction”.  No such instruction after the execution instruction was previously set forth.
In claim 2, lines 7-8 and 11, three instances of “the memory access instruction”.  Does this refer to the memory access instruction in “versus memory access instruction”, to the memory access instruction in the 2nd to last paragraph of claim 1, or to the memory access instruction after the execution instruction in the last paragraph of claim 1?
In claim 2, last paragraph, “the memory access instruction after the barrier instruction” for similar reasons as above.
In claim 3, “the memory access instruction after the barrier instruction” for similar reasons as above.
In claim 3, “the processing of the branch instruction”.
In claim 4, lines 7-8 and 12, three instances of “the memory access instruction” for similar reasons as above.
In claim 4, last paragraph, “the memory access instruction after the execution instruction” for similar reasons as above.
In claim 4, near the end, “the memory access instruction before the execution instruction”.  No such instruction before the execution instruction was previously set forth.
In claim 5, line 3, “the memory access instruction” for similar reasons as above.
In claim 5, lines 3-5, both instances of “the execution instruction added to the barrier attribute”.  There are two different such instructions in claim 4 - one for a memory access, and one for barrier control.  Which is applicant referring to?
In claim 5, last paragraph, “the memory access instruction after the execution instruction” for similar reasons as above.
In claim 6, lines 8 and 11-12, both instances of “the memory access instruction”.
In claim 7, lines 3-4, “the memory access instruction”.
In claim 7, “the inputted barrier instruction”.
In claim 7, “the memory access instruction after the inputted barrier instruction”.  No such instruction was previously set forth.
In claim 8, lines 6-7, “the memory access instruction”.
In claim 8, last paragraph, lines 1-2, “the execution instruction added to the barrier attribute for executing the memory access and for barrier control”.  No such instruction for these purposes was previously set forth.
In claim 8, last paragraph, lines 2 and 6, both instances of “the memory access”.  This was not previously set forth.
In claim 8, near the end, “the execution instruction…for executing the memory access” and “the execution instruction…for barrier control”, for similar reasons as above.
In claim 9, the same execution instructions for the specified purposes as set forth in claim 8.
In claim 9, lines 4 and 8, both instances of “the memory access”.
In claim 9, line 5, “the processing”.  There is a processing in at least claim 8, line 12, and another in line 13.  Which is being referred to?
In claim 9, last paragraph, “the execution instruction added to the barrier attribute”.  Again, there are two different such instructions in claim 8 - one for a memory access, and one for barrier control.  There is also such an instruction in claim 1.  Which is applicant referring to? 
In claim 12, last paragraph, “the memory access instruction after the execution instruction”.  No such instruction after the execution instruction was previously set forth.
Claim 9 is indefinite because it is unclear, from the last paragraph, how all instructions are issued if they’re already completed.  Please insert --before the execution instruction…-- as appropriate after “instructions” in the last line.
Claim 11 is indefinite because it is unclear how a single predetermined execution instruction can be all (multiple) instructions.
All dependent claims are rejected as indefinite due to their dependence on an indefinite claim.

Allowable Subject Matter
Claims 1-9 and 11-12 are allowed over the prior art.
The following includes analysis of the closest prior art and a statement of reasons for the indication of allowable subject matter:
Bright, “Microsoft’s compiler-level Spectre fix shows how hard this problem will be to solve”, February 14, 2018, 6 pages, has taught that a Microsoft compiler selectively inserts an LFENCE instruction after a branch to prevent speculative execution of subsequent loads.  This reduces vulnerability to at least Spectre attacks.  Bright recognizes that efficiently adding LFENCE instructions is only possible during run-time, but no runtime details are provided (see section titled “No guarantee” 2nd paragraph).
Piry et al., U.S. Patent No. 10,394,716, has taught inserting a barrier after a branch instruction.  However, the barrier allows for speculative execution of instructions after the barrier.  If mis-speculation occurs, the results written to cache are invalidated.  See FIGs.6A-B.
Arimilli et al., U.S. Patent Application No. 2007/0250668 A1, has taught a setting indicating either a strong ordering between memory operations, or a weak ordering between memory operations.  In response to a store instruction, if the setting indicates strong ordering, a barrier instruction is dynamically inserted to be executed before the store.  See FIG.5 and the description thereof.
Grisenthwaite et al., U.S. Patent Application Publication No. 2019/0205140 A1, has taught a compiler/programmer that adds a speculation barrier instruction to prevent a subsequent operation, appearing in program order after the speculation barrier instruction, that has an address dependency on an earlier instruction preceding the speculation barrier instruction in the program order, from speculatively influencing allocations of entries in a cache. This provides protection against speculative cache-timing side-channel attacks (abstract).  This includes disabling speculation for one direction of a branch instruction based on a setting in a control register (paragraph [0043]).
The prior art has not taught, alone or in combination, applicant’s combination of claimed steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 






/David J. Huisman/Primary Examiner, Art Unit 2183